DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 and 03/30/2021 have been considered by the examiner.

Claim Objections
Claim 1, 18 objected to because of the following informalities:  
Claim 1, line 1, "an frame" should read --a frame--
Claim 1, line 1, "an power source" should read --a power source--
Claim 1, line 2, "including hydraulic drive system" should read --including a hydraulic drive system—
Claim 18, “The method of claim 15, wherein adjusting the run-time displacement one or more of: increases the run-time displacement in response to a pressure in the hydraulic drive circuit being above a pressure threshold; or decreases the run-time displacement in response to the commanded travel speed being above a speed threshold”
	should read
--The method of claim 15, wherein adjusting the run-time displacement includes one or more of: increasing the run-time displacement in response to a pressure in the hydraulic drive circuit being above a pressure threshold; or decreasing the run-time displacement in response to the commanded travel speed being above a speed threshold—
	to remedy minor grammatical issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juricak et al. (US 2016/0208458), hereinafter ‘Juricak’.
Juricak discloses:
1. A power machine having an frame, an power source supported by the frame (12), and a power conversion system including hydraulic drive system operably coupled to the power source and configured to power at least one tractive element (18), the hydraulic drive system comprising: a hydraulic circuit that includes a hydraulic pump (50) in hydraulic communication with a hydraulic motor (52), the hydraulic motor being configured to operate with infinitely variable displacement to drive the power machine; and a control device that is configured to: determine a control value based on one or more of: a commanded travel speed for the power machine ([0015] discloses desired speed of traction devices, which is a commanded travel speed for the machine) or a pressure in the hydraulic circuit (pressure sensors 58 and 60 are used to determine output toque of motor 52); and changing a run-time displacement of the hydraulic motor based upon the determined control value ([0030] discloses motor 52 is variable and adjusted by controller 34, such that for a given flow rate and/or pressure of a supplied fluid, a speed and/or torque output is adjusted accordingly, paragraph [0066] discloses adjusting the motor displacement based on the torque output 52 to prevent rimpull from exceeding a limit).

2. The power machine of claim 1, wherein the hydraulic motor is configured to operate selectively in a first displacement range and in a second displacement range; wherein a maximum displacement of the first displacement range is the same as a maximum displacement of the second displacement range; and wherein a minimum displacement of the first displacement range is smaller than a minimum displacement of the second displacement range (absent further limitations, arbitrary displacement ranges that meet the above claim limitations inherently exist within the displacement operating range of the motor of Juricak, the motor 52 operates in either hypothetical ranges in accordance with operator inputs, see Fig. 3).

7. The power machine of claim 1, wherein the hydraulic circuit is a hydrostatic drive circuit (see Fig. 2).

8. A hydraulic drive system for use in a power machine, the hydraulic drive system comprising: a hydraulic circuit that includes a hydraulic pump in hydraulic communication with a hydraulic drive motor, the hydraulic drive motor being configured to operate with infinitely variable displacement to drive the power machine (paragraph [0002] discloses infinitely variable displacement); and a control device that is configured to: determine an output torque value associated with the hydraulic drive motor (pressure sensors 58 and 60 are used to determine an output torque value of the motor 52, paragraph [0030]); and adjust a run-time displacement of the hydraulic drive motor based upon the determined output torque value ([0030] discloses motor 52 is variable and adjusted by controller 34, such that for a given flow rate and/or pressure of a supplied fluid, a speed and/or torque output is adjusted accordingly, paragraph [0066] discloses adjusting the motor displacement based on the torque output 52 to prevent rimpull from exceeding a limit).

9. The hydraulic drive system of claim 8, wherein the control device is configured to adjust the run-time displacement of the hydraulic drive motor based upon the determined output torque value, regardless of effect on travel speed for the power machine (paragraph [0066] discloses adjusting the displacement of the motor 52 depending on the torque output of the motor 52, without taking in into account the travel speed).

10. The hydraulic drive system of claim 8, wherein the hydraulic drive motor is configured to operate selectively in at least a first displacement range and in a second displacement range that overlaps with, but is different from, the first range (absent further limitations, arbitrary displacement ranges that meet the above claim limitations inherently exist within the displacement operating range of the motor of Juricak, the motor 52 operates in either hypothetical ranges in accordance with operator inputs, see Fig. 3).

11. The hydraulic drive system of claim 10, wherein a maximum displacement of the first displacement range is the same as a maximum displacement of the second displacement range; and wherein a minimum displacement of the first displacement range is lower than a minimum displacement of the second displacement range (absent further limitations, arbitrary displacement ranges that meet the above claim limitations inherently exist within the displacement operating range of the motor of Juricak, the motor 52 operates in either hypothetical ranges in accordance with operator inputs, see Fig. 3).

13. The hydraulic drive system of claim 8, wherein the control device is configured to increase the run-time displacement of the hydraulic drive motor based on the determined output torque value exceeding a threshold torque value (paragraph [0066] discloses adjusting the displacement of the motor 52 depending on the torque output of the motor 52 to prevent the rimpull (which is associated with a threshold torque value) from exceeding a limit selected by the operator).
 
14. The hydraulic drive system of claim 13, wherein the control device is configured to determine that the output torque value exceeds a threshold torque value based on determining that a pressure in the hydraulic circuit exceeds a threshold pressure value (paragraph [0066] discloses pressure sensors that are used to determine the torque output of the motor 52, the controller determines whether this pressure value and its associated torque value exceeds the rimpull limit threshold torque/pressure values, and controls the displacement of the motor accordingly, paragraph [0065] discloses a rimpull torque).

15. A method of controlling run-time operation of a drive system of a power machine, the method comprising: receiving, at a control device, one or more signals indicating one or more of a commanded travel speed for the power machine or an output torque associated with an infinitely variable displacement hydraulic pump and an infinitely variable displacement hydraulic drive motor of a hydraulic drive circuit of the power machine (see Fig. 3, input position of devices indicted in box 302 provide signals indicated a commanded travel speed and output torque); determining, using the control device, a control value for the hydraulic drive motor, based on the one or more signals; and adjusting, using the control device, a run-time displacement for the hydraulic drive motor based on the control value (see Fig. 3, adjusting motor displacement to control torque, torque speed, etc. are disclosed in the flow chart).

16. The method of claim 15, wherein the one or more signals indicating the output torque include one or more signals indicating a sensed pressure in the hydraulic drive circuit (paragraph [0066] discloses using signals from pressure sensors 58 and 60 to control the torque of motor 52 and continuously adjusts eh displacement of the motor).

17. The method of claim 15, wherein adjusting the run-time displacement corresponds to a reduced travel speed of the power machine relative to the commanded travel speed (paragraph [0054] discloses adjusting the motor 52 to control the deceleration rate based on the transmission mode selected by the operator in step 302, which would be lower than the commanded travel speed generally set by the throttle input device 24 as discussed in paragraph [0015] discloses the throttle input device setting the desired engine speed and in turn the desired speed of the traction devices).

20. The method of claim 15, wherein adjusting the run-time displacement includes selecting a target run-time displacement from within one displacement range of a plurality of overlapping displacement ranges; and wherein a first displacement range and a second displacement range of the plurality of overlapping displacement ranges have a common maximum displacement corresponding to a maximum possible displacement for the hydraulic drive motor (absent further limitations, arbitrary displacement ranges that meet the above claim limitations inherently exist within the displacement operating range of the motor of Juricak, the motor 52 operates in either hypothetical ranges in accordance with operator inputs, see Fig. 3, the limitation of selecting a target displacement within these arbitrary ranges is accomplished with the operator input devices).

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 10669696), hereinafter ‘Takeda’.
Takeda discloses: 
1. A power machine having an frame, an power source supported by the frame, and a power conversion system including hydraulic drive system operably coupled to the power source and configured to power at least one tractive element (see Fig. 1, 2), the hydraulic drive system comprising: a hydraulic circuit that includes a hydraulic pump in hydraulic communication with a hydraulic motor, the hydraulic motor being configured to operate with infinitely variable displacement to drive the power machine; and a control device that is configured to: determine a control value based on one or more of: a commanded travel speed for the power machine or a pressure in the hydraulic circuit; and changing a run-time displacement of the hydraulic motor based upon the determined control value (see Fig. 2, controller 10 controlling motor displacement 3, 140, travel load pressure sensor 21, speed sensor 26, Takeda discloses a control device 10 increasing the hydraulic motor 3 displacement when circuit pressure is above Pt0, as seen in Fig. 2 and 3; Col. 7 lines 11-22).

4. The power machine of claim 1, wherein the control device is configured to increase the run-time displacement of the hydraulic motor in response to the pressure in the hydraulic circuit being above a given threshold (Takeda discloses a control device 10 increasing the hydraulic motor 3 displacement when circuit pressure is above Pt0, as seen in Fig. 2 and 3; Col. 7 lines 11-22) 

Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald et al. (US 10151331) hereinafter ‘McDonald’.
McDonald discloses:
15. A method of controlling run-time operation of a drive system of a power machine (see Fig. 3), the method comprising: receiving, at a control device (612, 610), one or more signals indicating one or more of a commanded travel speed for the power machine or an output torque associated with an infinitely variable displacement hydraulic pump and an infinitely variable displacement hydraulic drive motor of a hydraulic drive circuit of the power machine (Fig. 6, Col. 10); determining, using the control device, a control value for the hydraulic drive motor, based on the one or more signals; and adjusting, using the control device, a run-time displacement for the hydraulic drive motor based on the control value (see McDonald abstract).

18. The method of claim 15, wherein adjusting the run-time displacement one or more of: increases the run-time displacement in response to a pressure in the hydraulic drive circuit being above a pressure threshold; or decreases the run-time displacement in response to the commanded travel speed being above a speed threshold (Col. 4 lines 57-67 disclose increasing motor displacement in response to a pressure in the hydraulic drive circuit being above a pressure threshold).
 
19. The method of claim 18, wherein the control value is determined with the output torque being prioritized over the commanded travel speed (Col. 1 lines 25-35 discloses operating at a maximum torque displacement at which the machine travels at a lower speed, the greater amount of torque is provided to drive the machine over difficult terrain such as a steep slope, Col. 9 discloses operating at higher torque without consideration for speed, thereby prioritizing torque control).
Claim(s) 15, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 8660761), hereinafter ‘Anderson’.
Anderson discloses: 
15. A method of controlling run-time operation of a drive system of a power machine, the method comprising: receiving, at a control device (56), one or more signals indicating one or more of a commanded travel speed for the power machine (Col. 3 lines 27-30; Col. 5 lines 25-42 discloses commanded travel speed from inputs by operation controllers) or an output torque associated with an infinitely variable displacement hydraulic pump and an infinitely variable displacement hydraulic drive motor of a hydraulic drive circuit of the power machine; determining, using the control device, a control value for the hydraulic drive motor, based on the one or more signals; and adjusting, using the control device, a run-time displacement for the hydraulic drive motor based on the control value (Col. 9-10 discloses controlling the motor displacement along with the pump displacement to achieve various gear ratios which correlate to different travel speeds and output torques; see Fig. 5 and 6).

20. The method of claim 15, wherein adjusting the run-time displacement includes selecting a target run-time displacement from within one displacement range of a plurality of overlapping displacement ranges; and wherein a first displacement range and a second displacement range of the plurality of overlapping displacement ranges have a common maximum displacement corresponding to a maximum possible displacement for the hydraulic drive motor (absent further limitations, arbitrary displacement ranges that meet the above claim limitations inherently exist within the displacement operating range of the motor of Anderson, the motor 22 operates in either hypothetical ranges in accordance with operator inputs, see Fig. 5, 6, the limitation of selecting a target displacement within these arbitrary ranges is accomplished with the operator input devices).

21. The method of claim 15 wherein the run-time displacement for the hydraulic drive motor is adjusted based on the control value after the control device adjusts a run-time displacement of the hydraulic pump to be at or near a maximum pump displacement (Fig. 5, motor displacement remains constant with line 118 until the pump displacement reaches near its max displacement value at what appears to be about 135, where it plateaus as seen with line 116, the motor displacement beings to decrease with line 122 which is when the pump displacement is near its max value).

22. The method of claim 21, wherein adjusting the run-time displacement for the hydraulic drive motor includes reducing the run-time displacement of the hydraulic drive motor as the run- time displacement of the hydraulic pump is increased through a range of hydraulic displacements near the maximum pump displacement to approach the maximum pump displacement (Fig. 5, range of hydraulic displacements of pump near the maximum pump displacement to reach the maximum pump displacement is seen with line 120, the motor displacement begins to decrease as seen with line 122 within the vicinity of the time of line 120).

23. The method of claim 22, wherein, when the displacement of the hydraulic pump has been increased to reach the range of hydraulic displacements near the maximum pump displacement, a rate of increase of the hydraulic pump displacement is reduced (see Fig. 5, rate of increase of the pump displacement is reduced (slope of line 120 is reduced, i.e. gradually becomes more horizontal) near the maximum displacement value of the pump which appears to be 135, and plateaus at that value as seen with line 116).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juricak.
	Regarding claim 6, Juricak discloses the power machine of claim 1, and further renders obvious the limitation wherein the control device is configured to control the run-time displacement of the hydraulic motor based on the commanded travel speed and the pressure in the hydraulic circuit, with the pressure in the hydraulic circuit having priority over the commanded travel speed for changing the run-time displacement of the hydraulic motor (Col. 3 lines 51-67, Col. 4 lines 1-14, Juricak discloses a throttle input device 24 that generates a desired machine travel speed which is the commanded travel speed, and that the displacement signal generated by the throttle input device is directed to a controller 34 or further processing, Col. 10 discloses using the plurality of inputs with algorithms and control mode profiles to control the displacements of the pump and the motor; Col. 5 disclose when operating in the first gear mode in which the system operates within the highest torque output range and lowest travel speed range is interpreted to prioritize pressure/torque over the travel speed because the pressure within the circuit is directly proportional to the output torque, a higher output torque indicates a higher pressure setting in the system)

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juricak in view of Otto et al. (US 8985252), hereinafter ‘Otto’. 
Regarding claims 3 and 12, Juricak discloses the hydraulic drive system of claim 2 and 10, but does not disclose wherein the control device is configured to implement, as a default, operation of the hydraulic drive motor at a maximum displacement of the selected first or second range.
Otto discloses step-less variable motors that provide displacement control proportional to an externally supplied variable hydraulic pressure or variable current similar to as described in Juricak. Otto teaches that it is known to have the default setting biased to either the maximum or minimum physical limits, and to have the variable control signal counteract the defaulted bias to change the displacement accordingly (Col. 3 lines 46-63).
Since a default maximum motor displacement is a known technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Juricak to have used a default motor displacement to a maximum displacement as taught by Otto. The maximum displacement is deemed to be the maximum displacement of at least one of the arbitrary first or second range previously established.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 10669696), hereinafter ‘Takeda’.
Regarding claim 5, Takeda discloses the power machine of claim 1, and further renders obvious wherein the control device is configured to decrease the run-time displacement of the hydraulic motor in response to the commanded travel speed being above a given threshold (Takeda Col. 7 lines 11-22 discloses having the vehicle travel at a high speed and at a low torque by decreasing the motor displacement volume, a high command travel speed inputted by pressing down the pedal 9 to a maximum level, see Fig. 7 and Col. 7 lines 23-34; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have recognized that when a commanded travel speed above a given threshold is inputted by pressing down on the pedal, the hydraulic motor displacement would be decreased to achieve vehicle travel at a high speed and low torque).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 6, 2022